        Case 2:19-cv-02407-CMR Document 243 Filed 05/05/21 Page 1 of 12




                         UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


                                                       MDL 2724
 IN RE: GENERIC PHARMACEUTICALS
                                                       16-md-2724
 PRICING ANTITRUST LITIGATION

                                                       HON. CYNTHIA M. RUFE
  THIS DOCUMENT RELATES TO:                            Civil Action No.
  The State of Connecticut, et al. v.                  2:19-cv-02407-CMR
  Teva Pharmaceuticals USA, Inc.,
  et al.


              NOTICE OF SUPPLEMENTAL AUTHORITY IN SUPPORT OF
                   DEFENDANTS’ JOINT MOTIONS TO DISMISS
                 PLAINTIFFS’ FEDERAL AND STATE LAW CLAIMS


        Defendants submit this Notice of Supplemental Authority in further support of their Joint

Motion to Dismiss Plaintiffs’ Federal-Law Claims, Dkt. 193, and their Joint Motion to Dismiss

Plaintiffs’ State-Law Claims, Dkt. 192. The joint motions argue, inter alia, that disgorgement is

not an available remedy to the States under Section 16 of the Clayton Act, 15 U.S.C. § 26, which

permits plaintiffs to seek “injunctive relief” for harm caused by “threatened loss or damage by a

violation of the antitrust laws,” or under certain state laws authorizing “injunctions” or

“injunctive relief.”

        On April 22, 2021, the Supreme Court issued its opinion in AMG Capital Management,

LLC v. FTC, 141 S. Ct. 1341 (2021), analyzing the availability of equitable monetary relief in a

similar context: Section 13(b) of the Federal Trade Commission Act (15 U.S.C. § 53(b)), which,

like Section 16 of the Clayton Act, governs forward-looking remedies and authorizes injunctive

relief. The Court held that Section 13(b) does not allow for recovery of equitable monetary

remedies. See AMG Capital, 141 S. Ct. at 1347 (“An ‘injunction’ is not the same as an award of


                                                  1
        Case 2:19-cv-02407-CMR Document 243 Filed 05/05/21 Page 2 of 12




equitable monetary relief”). The Court’s reasoning and holding closely track Judge

O’Scannlain’s special concurrence in the Ninth Circuit’s decision in AMG Capital, which

Defendants cited in their reply brief in support of their joint motion to dismiss. Dkt. 228 at 3–4.

Further, the Court in its opinion cited FTC v. Abbvie Inc., 976 F.3d 327 (3d Cir. 2020), leaving

that decision in place as controlling precedent in the Third Circuit. AMG Capital, 141 S. Ct. at

1351. The parties discuss Abbvie throughout the briefing. See Dkt. 193-1 at 1, 4–5; Dkt. 228 at

2–6, 10; Dkt. 233 at 4–5.

       AMG Capital is relevant to the following sections of Defendants’ briefs in support of

their joint motions to dismiss: Defendants’ Memorandum of Law in Support of Their Joint

Motion to Dismiss Plaintiffs’ Federal-Law Claims for Lack of Standing, Dkt. 193-1 at 4–6

(“Section 16 of the Clayton Act Does Not Authorize Disgorgement as a Remedy”); Defendants’

Reply in Support of Their Joint Motion to Dismiss Plaintiffs’ Federal-Law Claims for Lack of

Standing, Dkt. 228 at 1–6 (“Section 16 Of The Clayton Act Does Not Provide for a

Disgorgement Remedy”); Defendants’ Memorandum of Law in Support of Their Joint Motion to

Dismiss Plaintiffs’ State-Law Claims, Dkt. 192-1 at 3, 7–9, 13–14 (arguing that certain States’

claims for monetary relief must be dismissed because their claims are asserted under statutes that

only permit injunctive relief); Defendants’ Reply in Support of Their Joint Motion to Dismiss

Plaintiffs’ State-Law Claims, Dkt. 229-0 at 19–21, 36 (same).

       A copy of the Supreme Court’s opinion in AMG Capital is attached hereto as Exhibit A.




                                                 2
            Case 2:19-cv-02407-CMR Document 243 Filed 05/05/21 Page 3 of 12



Dated: May 5, 2021                                  Respectfully submitted,

  /s/ Sheron Korpus                                 /s/ Benjamin F. Holt
  Sheron Korpus                                     Benjamin F. Holt
  Seth A. Moskowitz                                 Adam K. Levin
  Seth Davis                                        Justin W. Bernick
  David M. Max                                      HOGAN LOVELLS US LLP
  KASOWITZ BENSON TORRES LLP                        555 Thirteenth Street, NW
  1633 Broadway                                     Washington, D.C. 20004
  New York, NY 10019                                Telephone: (202) 637-5600
  Telephone: (212) 506-1700                         benjamin.holt@hoganlovells.com
  skorpus@kasowitz.com                              adam.levin@hoganlovells.com
  smoskowitz@kasowitz.com                           justin.bernick@hoganlovells.com
  sdavis@kasowitz.com
  dmax@kasowitz.com                                 Jasmeet K. Ahuja
                                                    HOGAN LOVELLS US LLP
  Counsel for Defendants Actavis Elizabeth,         1735 Market Street, 23rd Floor
  LLC, Actavis Holdco U.S., Inc., and Actavis       Philadelphia, PA 19103
  Pharma, Inc.                                      Telephone: (267) 675-4600
                                                    jasmeet.ahuja@hoganlovells.com
  /s/ Steven A. Reed
  R. Brendan Fee                                    Counsel for Defendant Mylan Pharmaceuticals Inc.
  Steven A. Reed
  Melina R. DiMattio
  MORGAN, LEWIS & BOCKIUS LLP
  1701 Market Street
  Philadelphia, PA 19103
  Telephone: (215) 963-5000
  Facsimile: (215) 963-5001
  brendan.fee@morganlewis.com
  steve.reed@morganlewis.com
  melina.dimattio@morganlewis.com

  Wendy West Feinstein
  MORGAN, LEWIS & BOCKIUS LLP
  One Oxford Centre, Thirty-Second Floor
  Pittsburgh, PA 15219
  Telephone: (412) 560-7455
  Facsimile: (415) 560-7001
  wendy.feinstein@morganlewis.com

  Counsel for Defendant Glenmark
  Pharmaceuticals, Inc., USA




                                                4
      Case 2:19-cv-02407-CMR Document 243 Filed 05/05/21 Page 4 of 12



/s/ Saul P. Morgenstern                            /s/ John E. Schmidtlein
Saul P. Morgenstern                                John E. Schmidtlein
Margaret A. Rogers                                 Sarah F. Kirkpatrick
ARNOLD & PORTER KAYE SCHOLER                       WILLIAMS & CONNOLLY LLP
LLP                                                725 Twelfth Street, N.W.
250 W. 55th Street                                 Washington, D.C. 20005
New York, NY 10019                                 Telephone: (202) 434-5000
Telephone: (212) 836-8000                          Facsimile: (202) 434-5029
Facsimile: (212) 836-8689                          jschmidtlein@wc.com
margaret.rogers@arnoldporter.com                   skirkpatrick@wc.com
saul.morgenstern@arnoldporter.com
                                                   Counsel for Defendant Par Pharmaceutical
Laura S. Shores                                    Companies, Inc.
ARNOLD & PORTER KAYE SCHOLER
LLP
601 Massachusetts Avenue
Washington, DC 20001
Telephone: (202) 942-5000
laura.shores@arnoldporter.com

Counsel for Defendants Sandoz Inc. and
Fougera Pharmaceuticals Inc.

/s/ Leiv Blad
Leiv Blad
Zarema Jaramillo
Meg Slachetka
LOWENSTEIN SANDLER LLP
2200 Pennsylvania Avenue
Washington, D.C. 20037
Telephone: (202) 753-3800
Facsimile: (202) 753-3838
lblad@lowenstein.com
zjaramillo@lowenstein.com
mslachetka@lowenstein.com

Counsel for Defendant Lupin Pharmaceuticals,
Inc. and David Berthold




                                               5
      Case 2:19-cv-02407-CMR Document 243 Filed 05/05/21 Page 5 of 12



/s/ Raymond A. Jacobsen, Jr.               /s/ Jay P. Lefkowitz, P.C.
Raymond A. Jacobsen, Jr.                   Jay P. Lefkowitz, P.C.
Paul M. Thompson (Pa. Bar No. 82017)       Devora W. Allon, P.C.
Lisa (Peterson) Rumin                      Alexia R. Brancato
MCDERMOTT WILL & EMERY LLP                 KIRKLAND & ELLIS LLP
500 North Capitol Street, NW               601 Lexington Avenue
Washington, D.C. 20001                     New York, NY 10022
Telephone: (202) 756-8000                  Telephone: (212) 446-4800
rayjacobsen@mwe.com                        jay.lefkowitz@kirkland.com
pthompson@mwe.com                          devora.allon@kirkland.com
lrumin@mwe.com                             alexia.brancato@kirkland.com

Nicole L. Castle                           Counsel for Defendant Upsher-Smith
MCDERMOTT WILL & EMERY LLP                 Laboratories, LLC
340 Madison Avenue
New York, NY 10173                         /s/ Wayne A. Mack
Telephone: (212) 547-5400                  Wayne A. Mack
ncastle@mwe.com                            Sean P. McConnell
                                           Sarah O’Laughlin Kulik
Counsel for Defendants Amneal              DUANE MORRIS LLP
Pharmaceuticals, Inc., Amneal              30 S. 17th Street
Pharmaceuticals LLC                        Philadelphia, PA 19103
                                           Telephone: (215) 979-1152
                                           wamack@duanemorris.com
                                           spmcconnell@duanemorris.com
                                           sckulik@duanemorris.com

                                           Counsel for Defendant Aurobindo Pharma USA,
                                           Inc.




                                       6
      Case 2:19-cv-02407-CMR Document 243 Filed 05/05/21 Page 6 of 12



/s/ J. Gordon Cooney, Jr.                 /s/ James W. Matthews
J. Gordon Cooney, Jr.                     James W. Matthews
John J. Pease, III                        Katy E. Koski
Alison Tanchyk                            John F. Nagle
William T. McEnroe                        FOLEY & LARDNER LLP
MORGAN, LEWIS & BOCKIUS LLP               111 Huntington Avenue
1701 Market Street                        Boston, MA 02199
Philadelphia, PA 19103                    Telephone: (617) 342-4000
Telephone: (215) 963-5000                 jmatthews@foley.com
Facsimile: (215) 963-5001                 kkoski@foley.com
jgcooney@morganlewis.com                  jnagle@foley.com
john.pease@morganlewis.com
alison.tanchyk@morganlewis.com            James T. McKeown
william.mcenroe@morganlewis.com           Elizabeth A. N. Haas
                                          Kate E. Gehl
Amanda B. Robinson                        FOLEY & LARDNER LLP
MORGAN, LEWIS & BOCKIUS LLP               777 E. Wisconsin Avenue
1111 Pennsylvania Avenue, NW              Milwaukee, WI 53202
Washington, D.C. 20004                    Telephone: (414) 271-2400
Telephone: (202) 739-3000                 jmckeown@foley.com
Facsimile: (202) 739-3001                 ehaas@foley.com
amanda.robinson@morganlewis.com           kgehl@foley.com

Counsel for Defendant Teva                Steven F. Cherry
Pharmaceuticals USA, Inc.                 April N. Williams
                                          Claire Bergeron
                                          WILMER CUTLER PICKERING
                                          HALE AND DORR LLP
                                          1875 Pennsylvania Avenue, NW
                                          Washington, D.C. 20006
                                          Telephone: (202) 663-6000
                                          steven.cherry@wilmerhale.com
                                          april.williams@wilmerhale.com
                                          claire.bergeron@wilmerhale.com

                                          Terry M. Henry
                                          Melanie S. Carter
                                          BLANK ROME LLP
                                          One Logan Square
                                          130 North 18th Street
                                          Philadelphia, PA 19103
                                          Telephone: (215) 569-5644
                                          thenry@blankrome.com
                                          mcarter@blankrome.com

                                          Counsel for Defendant Apotex Corp.

                                     7
      Case 2:19-cv-02407-CMR Document 243 Filed 05/05/21 Page 7 of 12



/s/ Damon W. Suden                            /s/ Jason R. Parish
William A. Escobar                            Jason R. Parish
Damon W. Suden                                Martin J. Amundson
Clifford Katz                                 BUCHANAN INGERSOLL &
KELLEY DRYE & WARREN LLP                      ROONEY PC
3 World Trade Center                          1700 K Street, NW, Suite 300
175 Greenwich Street                          Washington, DC 20006
New York, NY 10007                            Telephone: (202) 452-7900
Telephone: (212) 808-7800                     Facsimile: (202) 452-7989
Facsimile: (212) 808-7987                     jason.parish@bipc.com
wescobar@kelleydrye.com                       martin.amundson@bipc.com
dsuden@kelleydrye.com
ckatz@kelleydrye.com                          Bradley Kitlowski
                                              BUCHANAN INGERSOLL &
Counsel for Defendant Wockhardt USA LLC       ROONEY PC
                                              Union Trust Building
/s/ Ilana H. Eisenstein                       Pittsburgh, PA 15219
Ilana H. Eisenstein                           Telephone: (412) 562-8800
Ben C. Fabens-Lassen                          Facsimile: (412) 562-1041
DLA PIPER LLP (US)                            bradley.kitlowski@bipc.com
1650 Market Street, Suite 5000
Philadelphia, PA 19103                        Counsel for Defendant Zydus
Telephone: (215) 656-3300                     Pharmaceuticals (USA) Inc.
ilana.eisenstein@dlapiper.com
ben.fabens-lassen@dlapiper.com

Edward S. Scheidman
DLA PIPER LLP (US)
500 Eighth Street, NW
Washington, DC 20004
Telephone: (202) 799-4000
edward.scheideman@dlapiper.com

Counsel for Defendant Pfizer Inc. and
Greenstone, LLC




                                          8
      Case 2:19-cv-02407-CMR Document 243 Filed 05/05/21 Page 8 of 12



/s/ Roger B. Kaplan                       /s/ Stacy Anne Mahoney
Roger B. Kaplan                           Stacey Anne Mahoney
Jason Kislin                              MORGAN LEWIS & BOCKIUS LLP
Aaron Van Nostrand                        101 Park Avenue
GREENBERG TRAURIG, LLP                    New York, NY 10178
500 Campus Drive, Suite 400               Telephone: (212) 309-6000
Florham Park, NJ 07932                    Facsimile: (212) 309-6001
Telephone: (973) 360-7957                 stacey.mahoney@morganlewis.com
Facsimile: (973) 295-1257
kaplanr@gtlaw.com                         Counsel for Defendant Breckenridge
kislinj@gtlaw.com                         Pharmaceutical, Inc.
vannostranda@gtlaw.com
                                          /s/ Ryan T. Becker
Brian T. Feeney                           Gerald E. Arth
GREENBERG TRAURIG, LLP                    Ryan T. Becker
1717 Arch St., Suite 400                  Nathan Buchter
Philadelphia, PA 19103                    FOX ROTHSCHILD LLP
Telephone: (215) 988-7812                 2000 Market Street, 20th Floor
Facsimile: (215) 717-5265                 Philadelphia, PA 19103
feeneyb@gtlaw.com                         Telephone: (215) 299-2000
                                          Facsimile: (215) 299-2150
Counsel for Defendant Dr. Reddy’s         garth@foxrothschild.com
Laboratories, Inc.                        rbecker@foxrothschild.com
                                          nbuchter@foxrothschild.com

                                          George G. Gordon
                                          Julia Chapman
                                          DECHERT LLP
                                          2929 Arch Street
                                          Philadelphia, PA 19104
                                          Telephone: (215) 994-2382
                                          Facsimile: (215) 994-2382
                                          george.gordon@dechert.com
                                          julia.chapman@dechert.com

                                          Counsel for Defendant Lannett Company,
                                          Inc.




                                     9
      Case 2:19-cv-02407-CMR Document 243 Filed 05/05/21 Page 9 of 12



/s/ Erik T. Koons                           /s/ Larry H. Krantz
John M. Taladay                             Larry H. Krantz
Erik T.Koons                                Jerrold L. Steigman
Stacy L. Turner                             KRANTZ & BERMAN LLP
Christopher P. Wilson                       747 Third Avenue, 32nd Floor
BAKER BOTTS LLP                             New York, NY 10017
700 K Street, NW                            Telephone: (212) 661-0009
Washington, DC 20004                        Facsimile: (212) 355-5009
Telephone: (202) 639-7700                   lkrantz@krantzberman.com
Facsimile: (202) 639-7890                   jsteigman@krantzberman.com
erik.koons@bakerbotts.com
john.taladay@bakerbotts.com                 Counsel for Defendant James Brown
stacy.turner@bakerbotts.com
christopher.wilson@bakerbotts.com

Lauri A. Kavulich
Ann E. Lemmo
CLARK HILL PLC
2001 Market St, Suite 2620
Philadelphia, PA 19103
Telephone: (215) 640-8500
Facsimile: (215) 640-8501
lkavulich@clarkhill.com
alemmo@clarkhill.com

Lindsay S. Fouse
CLARK HILL PLC
301 Grant St, 14th Floor
Pittsburgh, PA 15219
Telephone: (412) 394-7711
Facsimile: (412) 394-2555
lfouse@clarkhill.com

Counsel for Defendant Taro
Pharmaceuticals U.S.A., Inc.

/s/ G. Robert Gage, Jr.
G. Robert Gage, Jr.
GAGE SPENCER & FLEMING LLP
410 Park Avenue
New York, NY 10022
Telephone: 212-768-4900
grgage@gagespencer.com

Counsel for Defendant Ara Aprahamian


                                       10
     Case 2:19-cv-02407-CMR Document 243 Filed 05/05/21 Page 10 of 12



/s/ Thomas H. Suddath, Jr.                     /s/ Robert E. Connolly
Thomas H. Suddath, Jr.                         Robert E. Connolly
Anne E. Rollins                                LAW OFFICE OF ROBERT
Thomas P. Reilly                               CONNOLLY
REED SMITH LLP                                 301 N. Palm Canyon Dr.
Three Logan Square                             Palm Springs, CA 92262
1717 Arch Street, Suite 3100                   Telephone: (215) 219-4418
Philadelphia, PA 19103                         bob@reconnollylaw.com
tsuddath@reedsmith.com
arollins@reedsmith.com                         Counsel for Defendant James Grauso
treilly@reedsmith.com
                                               /s/ Robert E. Welsh, Jr.
Michael E. Lowenstein                          Robert E. Welsh, Jr.
REED SMITH LLP                                 Alexandra Scanlon Kitei
Reed Smith Centre                              WELSH & RECKER, P.C.
225 Fifth Avenue                               306 Walnut Street
Pittsburgh, PA 15222                           Philadelphia, PA 19106
mlowenstein@reedsmith.com                      Telephone: (215) 972-6430
                                               Facsimile: (215) 972-6436
Counsel for Defendant Maureen Cavanaugh        rewelsh@welshrecker.com
                                               akitei@welshrecker.com
/s/ Amy B. Carver
Amy B. Carver                                  Counsel for Defendant Kevin Green
WELSH & RECKER, P.C.
306 Walnut Street                              /s/ Jeffrey D. Smith
Philadelphia, PA 19106                         Jeffrey D. Smith
Telephone: (215) 972-6430                      Alice Bergen
abcarver@welshrecker.com                       DECOTIIS, FITZPATRICK, COLE &
                                               GIBLIN, LLP
Counsel for Defendant Tracy Sullivan           61 South Paramus Road
DiValerio                                      Paramus, NJ 07652
                                               Telephone: (201) 907-5228
/s/ James A. Backstrom                         jsmisth@decotiislaw.com
James A. Backstrom                             abergen@decotiislaw.com
JAMES A. BACKSTROM,
COUNSELLOR AT LAW                              Counsel for Defendant Robin Hatosy
1515 Market Street, Suite 1200
Philadelphia, PA 19102-1923
Telephone: (215) 864-7797
jabber@backstromlaw.com

Counsel for Defendant Marc Falkin




                                          11
      Case 2:19-cv-02407-CMR Document 243 Filed 05/05/21 Page 11 of 12



/s/ Erica S. Weisgerber                       /s/ L. Barrett Boss
Erica S. Weisgerber                           L. Barrett Boss
DEBEVOISE & PLIMPTON LLP                      S. Rebecca Brodey
919 Third Avenue                              Thomas J. Ingalls
New York, NY 10022                            COZEN O’CONNOR P.C.
Telephone: 212-909-6000                       1200 19th Street NW, Suite 300
Facsimile: 212-909-6836                       Washington, DC 20036
eweisgerber@debevoise.com                     Telephone: (202) 912-4814
                                              Facsimile: (866) 413-0172
Edward D. Hassi (D.C. Bar No. 1026776)        bboss@cozen.com
DEBEVOISE & PLIMPTON LLP                      rbrodey@cozen.com
801 Pennsylvania Avenue, N.W.                 tingalls@cozen.com
Washington, DC 20004
Telephone: 202-383-8000                       Peter M. Ryan
Facsimile: 202-383-8118                       COZEN O’CONNOR P.C.
thassi@debevoise.com                          One Liberty Place
                                              Philadelphia, PA 19103
Counsel to Defendant Armando Kellum           Telephone: (215) 665-2130
                                              Facsimile: (215) 701-2157
/s/ Michael G. Considine                      pryan@cozen.com
Michael G. Considine
Laura E. Miller                               Counsel for Defendant James Nesta
SEWARD & KISSEL LLP
One Battery Park Plaza                        /s/ Bradley Love
New York, NY 10004                            Bradley Love
considine@sewkis.com                          Larry Mackey
millerl@sewkis.com                            Neal Brackett
                                              Alyssa C. Hughes
Counsel for Defendant Jill Nailor             BARNES & THORNBURG LLP
                                              11 South Meridian Street
                                              Indianapolis, IN 46204
                                              Telephone: (317) 236-1313
                                              bradley.love@btlaw.com
                                              larry.mackey@btlaw.com
                                              neal.brackett@btlaw.com
                                              alyssa.hughes@btlaw.com

                                              Counsel for Defendant Nisha Patel




                                         12
     Case 2:19-cv-02407-CMR Document 243 Filed 05/05/21 Page 12 of 12



/s/ David Schertler                            /s/ David Reichenberg
David Schertler                                David Reichenberg
Tara Tighe                                     COZEN O’CONNOR P.C.
SCHERTLER ONORATO MEAD &                       277 Park Avenue, 20th Floor
SEARS, LLP                                     New York, NY 10172
901 New York Avenue, N.W.                      Telephone: (212) 883-4956
Suite 500 West                                 dreichenberg@cozen.com
Washington, DC 20001
Telephone: (202) 628-4199                      Stephen A. Miller
Facsimile: (202) 628-4177                      Calli Jo Padilla
dschertler@schertlerlaw.com                    COZEN O’CONNOR P.C.
ttighe@schertlerlaw.com                        1650 Market Street
                                               Suite 2800
Counsel for Defendant Konstantin               Philadelphia, PA 19103
Ostaficiuk                                     Telephone: (215) 665-6938
                                               Facsimile: (215) 253-6777 (fax)
/s/ Sozi Pedro Tulante                         samiller@cozen.com
Sozi Pedro Tulante                             cpadilla@cozen.com
Jeffrey J. Masters
Carla G. Graff                                 Counsel for Defendant Richard Rogerson
DECHERT LLP
Cira Centre Suite 500 West
2929 Arch Street
Philadelphia, PA 19104
Telephone: (202) 994-4000
Facsimile: (202) 994-2222
sozi.tulante@dechert.com
jeffrey.masters@dechert.com
carla.graff@dechert.com

Counsel for Defendant David Rekenthaler




                                          13
